USDC SDNY

DOCUMENT ELECTRONICALLY
FlLED

DOC#;

DATE FILED: l '2.1 Zc l°\

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

DISTRICT COUNCIL NO. 9
INTERNATIONAL UNION OF
PAINTERS AND ALLIED TRADES,

A.F.L.-C.I.o., 1=18-¢v-3017 (ALC)

. . OPINI()N & ORDER
Petitioner, ___

-against-

HIGHLAND GLASS & METAL, INC.,

Respondent.

X

 

ANDREW L. CARTER, JR., United States District Judge:

District Council No. 9 International Union of Painters and Allied Trades, A.F.L.-C.I.O.,
(hereinafter, “Petitioner”) petitioned this Court to confirm an arbitration award rendered against
Highland Glass & Metal, Inc. (hereinafter, “Respondent”).

PROCEDURAL HISTORY

On April 5, 2018, Petitioner filed a Complaint requesting that the Court confirm an
arbitration award rendered against Respondent by the Union’s Joint Trade Board on September
20, 2017. ECF No. 1 (“Petition”). On June 25 , 2018, after receiving no response from Petitioner
or Respondent, the Court ordered Petitioner to either file for a certificate of default or show
cause as to Why the case should not be dismissed for failure to prosecute ECF No. 7. On July 6,
2018 Petitioner obtained a Clerk’s Certificate of Default. ECF No. 10. On July 23, 2018, due to

inactivity, the Court once again ordered Petitioner to show cause as to Why the case should not

 

be dismissed for failure to prosecute ECF No. 11. On August 27, 2018, Petitioner filed a Motion
for Summary Judgment Seeking to Confirm an Arbitration AWard along With a supporting
Memorandum of LaW as Well as affidavits and declarations ECF Nos. 12-16. On the same date,
the Court ordered Respondent to show cause as to Why Petitioner’s Motion should not be
deemed as unopposed. ECF No. 20. To date, Respondent has yet to appear or respond to this
action As such, the Court construes Petitioner’s Motion as an unopposed Motion for Summary
Judgment. After careful consideration, Petitioner’s Motion for Summary Judgment is hereby
GRANTED.

BACKGROUND

Petitioner is a labor organization that represents industry employees Petition, 11 5.
Respondent is an employer that employs Workers of said industry. Ia'., 11 7. Both parties are
subject to a trade agreement (hereinafter, the “Agreement”) that covers certain employees Id., 11
9; see ECF No. 13-2, ART. XHI (“CBA”). This dispute stems from Petitioner’s allegations of
four violations of the Agreement by Respondent. See id.

Petitioner’s allegations include Respondent’s (i) failure to register a job and hiring of one
non-Union employee on the job on August 4, 2017 in violation of Article XIII Section 11
Violation 2, (ii) failure to register an overtime permit With two non-Union employees on the job
on August 5, 2017, in violation of Article XIII Section 11 Violation 4, (iii) failure to register a
job and the hiring of two non-Union employees on the job on August 11, 2017, August 14, 2017,
August 15, 2017, August 18, 2017, August 25, 2017, August 28, 2017 and August 29, 2017, in
violation of Article XIII Section 11 Violation 2, and (iv) failure to pay Wages and/or fringe

benefits on August 11, 2017, in violation of Article Xlll Section 11 Violation 9. Id., 11 10.

 

Pursuant to the Agreement, disputes are to be resolved by arbitration before the Union’s
Joint Trade Board (“JTB”). See CBA. ln accordance with the grievance procedure outlined in the
Agreement, an arbitration healing was held on September 20, 2017 in front of the JTB. ECF No.
1, EX. A (“Award”); ECF No. 14, 11 5 . Petitioner was present See Award. Respondent was
absent. Id. Following the arbitration hearing, the JTB rendered a written award (“Award”) in
Petitioners’ favor. Id; see Award.

Consistent with Petitioner’s allegations, the JTB found Respondent “guilty” for each
violation of the Agreement alleged by Petitioner.l The arbitrator ordered Respondent to pay
$73,500.00 in fines ($70,000 for registration and hiring violations, and $3,500 for discrimination
against a job steward). Id.

On April 23, 2018, Petitioner filed this action to confirm their arbitration award and filed
an affidavit of service See Petition; ECF No. 6. Respondents have not, to date, filed a response
Petitioner has not received any amount owed pursuant to the Award. Petition, 11 18. Accordingly,
Petitioner requests $73,500.00, as well as reasonable attorney’s fees and the costs and
disbursements of this action, along with any other relief the Court may deem just, proper, or
equitable Id.

LEGAL STANDARD
The district courts of the United States have jurisdiction to confirm labor arbitration

awards pursuant to the Labor Management Relations Act (“LMRA”). 19 U.S.C. § 185; See Harry

 

1 (i) failure to register a job and hiring of one non-Union employee on the job on August 4, 2017 in violation of Article
XIII Section 11 Violation 2, (ii) failure to register an overtime permit with two non-Union employees on the job on August
5, 2017, in violation of Article XIII Section ll Violation 4, (iii) failure to register a job and the hiring of two non-Union
employees on thejob on August 11, 2017, August 14, 2017, August 15, 2017, August 18, 2017, August 25, 2017, August
28, 2017 and August 29, 2017, in violation of Article XlIl Section 11 Violation 2, and (iv) failure to pay wages and/or
fringe benefits on August 11, 2017, in violation of Article XIH Section 11 Violation 9. See Award.

3

 

Ho]j”mcm Prz`nling, Inc. v. Graphl`c Commum`catl`ons, Int ’l Union, Local 261 , 912 F.2d 608, 612
(2d Cir. 1990). “[T]he confirmation of an arbitration award is a summary proceeding that merely
makes what is already a final arbitration award a judgment of the court.” Flomsynth, Inc. v.
Pickholz, 750 F.2d 171, 176 (2d Cir. 1984). ln general, an arbitrator’s decision is given
“substantial deference,” and an arbitrator must simply provide a “colorable j ustification” for the
outcome reached. Yusquhmed/flghanim & Sons v. Toy “R ” US, lnc., 126 F.3d 15, 23 (2d Cir.
1997) (citing In re Marine Pollutz`on Se)’v., [nc., 857 F.2d 91, 94 (2d Cir. 1988)). Moreover,
absent an order vacating, modifying, or correcting the award, the district court “must grant” the
award. 9 U.S.C. § 9. In situations where the respondent fails to file any opposition, “a petition to
confirm an arbitration award is treated as akin to an unopposed motion for summary judgment.”
Amaprop Ltd. V. Indiabulls Fz`nancial Services er., 2011 WL 4344437, at 3* (quoting D.H.
Blair & C0. v. Gottdiener, 462 F.3d 95, 110 (2d Cir. 2006)) (internal quotations omitted).
DISCUSSION

Here, Respondent has failed to respond to the current action, at any stage Respondent
was not present for the JTB hearing. See Award. Respondent did not respond to the Complaint.
See ECF Nos. 1-21. Respondent did not respond to the Order to Show Cause issued by the Court
Id. Nor did Respondent respond to Petitioner’s Motion for Summary Judgment. Id. At no point
has Respondent contested or made any objections to the Award or the Petition. Ia'. Thus, there is
no indication that any justification exists for vacating, modifying, or correcting the Award.
Without any indication as to why the Award should not be made a judgment of the court, this
Court grants substantial deference to the decision of the JTB. Accordingly, the Award is

confirmed

 

CONCLUSION
For the reasons set forth above, Petitioner’s Motion for Summary Judgment Seeking to
Confirm an Arbitration Award is hereby GRANTED. The Clerk of Court is respectfully directed
to enter judgment in favor of Petitioner and against Respondent in the amount of $73,500.00.
Petitioner is hereby ORDERED to submit to the Court, in writing, a motion for
attorney’s fees on or before March 21, 2019. Petitioner is directed to serve Respondent with a

copy of this order and to retain proof of service.

SO ORDERED.

Dated: February 21, 2019

New York, New York / 7 §./&~_
VMM&J

vANDREW L. CARTER, JR.
United States District Judge

 

